Citation Nr: 0116447	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from July 1941 to October 
1945, from August 1949 to November 1952, from December 1958 
to December 1964, and other unverified service-together, 
totaling nearly 20 years of active service.  The appellant is 
the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that determined that 
a claim for service connection for the cause of the veteran's 
death was not well grounded.  The appellant submitted a 
notice of disagreement in April 1999, and the RO issued a 
statement of the case in May 1999.  The appellant submitted a 
substantive appeal in June 1999.

The Board remanded the case in February 2001 for additional 
development.  


REMAND

In February 2001 the Board remanded the case to the RO 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), with 
instruction to ensure that all development required by 
sections 3 and 4 of the Act was fully complied with and 
satisfied.  

Subsequently, the RO sent the appellant a letter requesting 
any additional evidence and argument and furnishing VA Forms 
21-4142 for her signature.  In March 2001, the appellant 
reported that she had no further evidence to submit, but she 
again asserted that the veteran's fatal stroke was tied to 
the effects of his service-connected malaria.  She asked that 
another search be made for service medical records for the 
years 1945 to 1948.

In April 2001, the RO issued a supplemental statement of the 
case, noting the veteran's response and noting that no 
evidence had been submitted to connect the veteran's death to 
malaria or active service.   Thereafter, the case was 
returned to the Board.  

The Board notes that the VCAA added 38 U.S.C.A. § 5103A (a), 
which states that the Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (d) was 
also added, and states that in the case of a claim for 
disability compensation, the assistance provided by the 
Secretary under subsection (a) shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096 2097-98 (2000),

It appears that the RO has reasonably attempted to obtain all 
service medical records through the National Personnel 
Records Center (NPRC) and it appears that no further records 
are available from that agency; however, it also appears that 
a medical opinion is necessary prior to making a decision in 
this case.  It is therefore incumbent upon the Board to 
remand the case to obtain a medical opinion, based on the 
record, as to whether it is at least as likely as not that 
the veteran's service-connected malaria or other incident of 
active service caused or contributed to his death.   

Accordingly, this case is REMANDED for the following:

1.  The claims file and a copy of this 
remand should be forwarded to an 
appropriate VA physician.  The physician 
should review the claims file and note 
that review in the requested opinion.  
The physician should offer an opinion 
addressing whether it is at least as 
likely as not that service-connected 
malaria or other incident of active 
service caused or materially contributed 
to the veteran's death.  If the physician 
is unable to provide the requested 
information, he or she should clearly so 
state.  Otherwise, the physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed in a legible report.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





